     Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 1 of 22 PAGEID #: 352




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


United States of America,

                              Plaintiff,
                                                                         Case No. 3:20-cr-094
v.                                                                      Judge Thomas M. Rose


Christopher Lee Bryant,

                              Defendant.



        DECISION AND ORDER OVERRULING MOTION TO SUPPRESS
        EVIDENCE; FRANKS EVIDENTIARY HEARING REQUESTED. ECF. 25.



        Pending before the Court is Defendant’s Motion to Suppress Evidence; Franks

Evidentiary Hearing Requested. ECF. 25. Therein, Defendant Christopher Lee Bryant requests

an order suppressing all evidence obtained from a California state search warrant issued on

January 28, 2020 to search Bryant’s “AkiHaru#5042” Discord account. The Government has

filed a Response, ECF 27, to which Defendant has replied. ECF 29.

        Bryant contends the warrant was issued without probable cause that evidence of alleged

crimes would be found at the location to be searched, in violation of the Fourth Amendment.

He further asserts the warrant application contained a “bare bones” affidavit, which did not

establish a nexus between the place to be searched and evidence from the alleged crime.

I.      FACTS

        On the morning of January 28, 2020, law enforcement executed a search warrant at 1401
                                                1
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 2 of 22 PAGEID #: 353




S. Harbor Blvd #6P, in the city of La Habra, California. This was the residence of a Phineas

Cozmiuc, whom law enforcement suspected of uploading images of child pornography based on

three “Cyber Tips” submitted by the Discord application to NCMEC (National Center for Missing

and Exploited Children).     Discord is a proprietary freeware VoIP application and digital

distribution platform designed for video gaming communities, that specializes in text, image, video

and audio communication between users in a chat channel. Affiant, Corporal Nick Baclit of La

Habra Police Department was familiar with Discord through prior child pornography

investigations and knew that child pornography is often traded on Discord. (Id.). The NCMEC

tip reported two pornographic images and a video depicting a prepubescent minor female,

approximately seven years old were uploaded in the city of La Habra. (Id.). LHPD traced these

images to Cozmiuc and his Discord account. (Id. at p.101-02). These “Cyber Tips” indicated that

two images and one video of child pornography were uploaded in the city of La Habra. Law

enforcement eventually identified Cozmiuc’s residence at 1401 S. Harbor Blvd #6P as the

registered IP address for these uploaded child pornography files.

       Cozmiuc was home when law enforcement executed the search warrant. He was detained

and admitted that he was in possession of numerous images and videos of child pornography.

Cozmiuc provided law enforcement with log in and password information for his computer. A

preliminary review of the computer revealed hundreds of images of suspected child pornography.

Cozmiuc was transported to the La Habra Police Department where he was interviewed. He was

asked if he had ever communicated with anyone who was sending him child pornography of a real

victim. Cozmiuc told law enforcement that he was communicating with a person whom he

believed was an adult female who had been sending him still images of a four-year old child’s


                                                2
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 3 of 22 PAGEID #: 354




vagina. The Government alleges Cozmiuc’s correspondent was actually a male, namely the

Defendant in this case, Bryant. Cozmiuc said he had met this person originally on the social

media platform, Discord, but then agreed to transfer communications to another platform called

Wickr. Wickr is an encrypted platform that serves as an anonymous means of communication.

Wickr automatically deletes communications to conceal activity.

       Cozmiuc stated that he had been communicating with this female for the past two months,

and as recently as one week prior. He then logged into his Discord account in front of Corporal

Nick Baclit of the La Habra Police Department and showed him the profile for this alleged female.

The Discord screen name was “AkiHaru#5042”.

       Having viewed the screen name “AkiHaru#5042” on Cozmiuc’s Discord account and heard

Cozmiuc’s self-incriminating admission to receiving child pornography from it, Baclit applied for

a search warrant for all the contents of Bryant’s “AkiHaru#5042” Discord account on the same

date, January 28, 2020. In the affidavit for the search warrant submitted to Orange County

Magistrate Judge Fred Slaughter, Baclit stated the following, “[t]his is an addendum to the already

granted search warrant; which your affiant has attached as an item of reference for the court’s

review.” Defendant would have the Court view this not as an addendum to an already granted

search warrant amending the scope to include the “AkiHaru#5042” discord account, but as a

separate application to search Bryant’s Discord account.

       Magistrate Judge Slaughter authorized the search warrant for Bryant’s “AkiHaru#5042”

Discord account. Discord responded, and eventually sent the entirety of the search warrant results

to Special Agent Christopher Wallace from Homeland Security Investigations.

       After reviewing the results of the search warrant return, Corporal Baclit discovered the user


                                                3
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 4 of 22 PAGEID #: 355




AkiHaru#5042 had posted pictures of their driver’s license on Discord. (Complaint, Doc. 3, p.14).

The license was an Ohio driver’s license for the Defendant. (Id.). The investigation was then

turned over to Special Agent Chris Wallace of Homeland Security Investigations in the Southern

District of Ohio. (Id.). Wallace reviewed the chat records of Defendant’s Discord account and

found child erotica images, as well as a chat between Defendant and Cozmiuc in which Defendant

posed as a female and discussed sexual interest in children with Cozmiuc. (Id. at p15-17.).

Defendant suggested that they move their conversation over to Wickr, which he described as “a

chat app that is safe and has security with messages.” (Id. at p.17). This is consistent with

Cozmiuc’s account of the conversation. (Affidavit, Doc. 25-1, p.103).           After additional

investigation, Wallace discovered that Defendant was residing at a home in Springfield.

(Complaint, Doc. 3, p.15, 18-21). Wallace also discovered that multiple minor children lived in

that home, one of whom is a four-year-old female (consistent with the minor victim AkiHaru#5042

discussed with Cozmiuc and sent child pornography images of).

       Wallace would eventually obtain a number of search warrants in the Southern District of

Ohio pertaining to Bryant, including search warrants for two suspected residences in Springfield,

Ohio; a silver Saturn Ion vehicle; the person of Christopher Bryant; and GPS location records for

Christopher Bryant’s cellular phone.

       The affidavits in support of each of these warrants rely almost exclusively on the

information derived from the California state search warrant results for Bryant’s “AkiHaru#5042”

Discord account to establish probable cause.       On March 24, 2020, agents executed search

warrants at two locations in Springfield, Ohio.     Bryant was present at one of them.      Law

enforcement recovered a Samsung Galaxy cell phone, a flash drive, and two other cell phones from


                                               4
   Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 5 of 22 PAGEID #: 356




this residence.

       Alleged child pornography was found on the Samsung Galaxy cell phone and the flash

drive. Bryant was interviewed and made incriminating statements regarding the possession and

production of child pornography.

       On March 24, 2020, the federal search warrant was executed on Defendant’s apartment at

which Defendant was present, and several electronic devices were seized. (Id.).             Child

pornography videos and images were discovered on Defendant’s cell phone, including a video

approximately thirty-two minutes in length of an adult male having vaginal and anal sex with a

minor female toddler in various positions. (Id. at p 23).

       After being Mirandized, Defendant was interviewed by Wallace. (Id. at p.24).            He

admitted to being the user of the Discord username AkiHari#5042, and to communicating with

and sending child pornography to Cozmiuc. (Id. at p.24-25). Defendant admitted he had been

living at the home in Springfield between August 2019 and February 2020, with the family there,

to include several minor children, one of whom was a four-year-old female. (Id. at p.25).

Defendant admitted to producing images on his cell phone of the genitalia of the four-year-old

female and distributing those images to other individuals online. (Id.).

       A later search of Defendant’s cell phone revealed images of that four-year-old female in

various states of clothing, to include a close-up image of her unclothed vagina. Metadata from

that photograph showed it was created on March 19, 2020, only five days prior. Defendant

admitted that a specific user on Discord (not Cozmiuc) would request more and more “lewd”

images of the four-year-old female, and that Defendant would comply by producing such images

and distributing them to that user. (Id.). Defendant admitted he was still in regular contact with


                                                 5
      Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 6 of 22 PAGEID #: 357




that user and had last spoken to him as recently as a week prior. (Id. at p.26). Defendant admitted

to producing photographs of the genitalia of the minor male child living in the home as well. (Id.

at p.25). Defendant admitted he produced these images when he was alone with the children

babysitting them. (Id.).

         Defendant stated that he had relatives in California, and that he used to babysit his niece (a

minor), who was located in California. (Id. at p.26). Defendant stated that during this babysitting

he rubbed his hand on his niece’s unclothed vagina, and he took photographs of this. (Id.). A later

search of Defendant’s electronic devices revealed images consistent with Defendant’s admissions.

II.      ANALYSIS

         The Fourth Amendment requires that search warrants be issued only “‘upon probable

cause, supported by Oath or affirmation, and particularly describing the place to be searched, and

the person or things to be seized.’” United States v. Baker, 2019 WL 1125685, at *3 (S.D. Ohio

Mar. 12, 2019) (Rose, J.) (citation omitted).          “Probable cause exists when there is a ‘fair

probability,’ given the totality of the circumstances, that contraband or evidence of a crime will be

found in a particular place.” Davidson, 936 F.2d at 859, quoting Loggins, 777 F.2d at 338. This

is not “a high bar.” District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018). Probable cause

does not require “certainty,” United States v. Silvey, 393 F. App’x 301, 306 (6th Cir. 2010), but

rather “only the kind of fair probability on which reasonable and prudent people, not legal

technicians, act.” Kaley v. United States, 571 U.S. 320, 338 (2014)(brackets omitted); see also

Baker, 2019 WL 1125685, at *3 (noting that probable cause “requires only a ‘probability or

substantial chance of criminal activity, not an actual showing of such activity.’” (citation omitted)).

         When assessing the sufficiency of allegations in a warrant affidavit, “[t]he affidavit should


                                                   6
   Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 7 of 22 PAGEID #: 358




be reviewed in a commonsense – rather than a hyper technical – manner, and the court should

consider whether the totality of the circumstances supports a finding of probable cause, rather than

engaging in line-by-line scrutiny.” United States v. Woosley, 361 F.3d 924, 926 (6th Cir. 2004).

In other words, the reviewing court must “consider the whole picture” and must not engage in the

“sort of divide-and-conquer analysis” under which a movant attempts to pick off the affidavit’s

allegations “one by one.” Wesby, 138 S. Ct. at 588 (internal quotation marks omitted). Further,

“[the affidavit is [to be] judged on the adequacy of what it does contain, not on what it lacks, or

on what a critic might say should have been added.” United States v. Allen, 211 F.3d 970, 975 (6th

Cir. 2000) (en banc). Ultimately, the reviewing court “must give great deference to a magistrate’s

determination of probable cause.” Brown, 732 F.3d at 573. “‘An issuing judge’s findings of

probable cause . . . should not be reversed unless arbitrarily exercised.’” United States v. Higgins,

557 F.3d 381, 389 (6th Cir. 2009) (quoting United States v. Miller, 314 F.3d 265, 268 (6th Cir.

2002)). So long as the judge who issued the warrant had a ‘substantial basis’ for believing there

to be [probable cause, [the reviewing court] must affirm.” Davidson, 2019 WL 1220845, at *3, see

also Baker, 2019 WL 1125685, at *4.

       In order to obtain a Franks hearing, a defendant must make a substantial preliminary

showing that (1) the affiant’s statement was deliberately false or demonstrated reckless disregard

for the truth, Franks v. Delaware, 438 U.S. 152, 155-56, 171 (1978), and (2) the challenged

statement or omission was essential to the magistrate’s finding of probable cause. Id. at 155-56,

171-72. To the extent a defendant relies on “recklessness,” the test is a subjective one. United

States v. Cican, 63 Fed. App’x 832, 835-36 (6th Cir. 2003); United States v. Colquitt, 604 Fed.

App’x 424, 429-30 (6th Cir. 2015). A law enforcement officer’s statement is made with “reckless


                                                 7
   Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 8 of 22 PAGEID #: 359




disregard for the truth” when he or she subjectively “entertains serious doubts as to the truth of his

[or her] allegations.” United States v. Cican, 63 Fed. App’x at 836.

       “Only after the defendant makes this showing may the court consider the veracity of the

statements in the affidavit or the potential effect of any omitted information.” United States v.

Archibald, 685 F.3d 553, 558-59 (6th Cir. 2012). “Without this substantial showing, courts may

not make a Franks ruling regarding the veracity of statements made in an affidavit.” Id. at 559. A

defendant seeking a Franks hearing “should point out specifically the portion of the warrant

affidavit that is claimed to be false.” Franks, 438 U.S. at 170.

       A. Probable Cause to Search the Discord Account.

       Defendant asserts the search warrant affidavit was deficient and also argues the warrant is

defective because law enforcement should have taken other investigative steps first.            First,

Defendant asserts that “there was no nexus shown between the place to be searched (Bryant’s

‘AkiHaru#5042’ Discord account), and purported evidence to be found (still images of a four-year

old child’s vagina).” (Motion, Doc. 25, p.92). A nexus does exist, and this statement also

mistakenly limits the evidence to be searched for.

       An issuing judge’s probable cause determination is entitled to “great deference.” Brown,

732 F.3d at 573. “Probable cause exists when there is a ‘fair probability,’ given the totality of the

circumstances, that contraband or evidence of a crime will be found in a particular place.”

Davidson, 936 F.2d at 859, quoting Loggins, 777 F.2d at 338. The evidence to be found refers to

not only the pornographic image of the four-year-old child, but also any contraband (any child

pornography) or evidence of that crime. Evidence of the crime of child pornography encompasses

more than simply the child pornography images themselves; it includes communications about


                                                  8
   Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 9 of 22 PAGEID #: 360




child pornography, communications about sexual interest in children, communications about

access to children, child erotica materials, as well as any information that could be used to identify

the offender or the victim.

       The affiant requested a warrant for “the IP address, device ID, username, email addresses,

messages, images, transient VoIP Data, and other content sent using chat features” associated with

the Discord account. (Affidavit, Doc. 25-1, p.100, 103). Such information could be used to

identify and locate the offender. The affidavit detailed how Cozmiuc’s IP address and email

addresses led law enforcement to initially identify Cozmiuc as a distributor of child pornography.

(Id. at 101-02).

       Defendant misunderstands the nature of the investigation: it was not an investigation into

a single instance of possession or distribution of child pornography, intending only to recover one

specific image. This was an investigation into production of child pornography, by a suspect who

had access to a four-year-old child and appears to have been engaging in the ongoing exploitation

of that child. The goal of the investigation was not just to locate a specific image, but to identify

the offender and the child to stop that exploitation from continuing.

       A review of the search warrant shows that there was a substantial nexus between the place

to be searched (the Discord account subscriber information and content) and the items sought

(child pornography or evidence of child pornography crimes).             Specifically, the affidavit

contained the following information:

               • The affiant’s experience and training: Corporeal Baclit had been a

               police officer for over 18 years and is assigned as a sex crimes

               investigator and is a member of the Internet Crimes Against


                                                  9
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 10 of 22 PAGEID #: 361




               Children Task Force. He was familiar with Discord and knew child

               pornography is often traded on that application; he had personally

               investigated several incidents where child pornography was traded

               on Discord. (Affidavit, Doc. 25-1, p.101).

               • The affiant also detailed his knowledge and experience concerning

               the behavior of child pornography possessors, distributors, and

               producers, and the value the evidence sought in the search warrant

               could provide to the investigation. (Id. at p.104).

               • Information provided by Discord allowed law enforcement to

               locate Cozmiuc. The email address and IP address of the Discord

               user who uploaded the child pornography were linked to Cozmiuc.

               (Id. at p.101-02).

               • When law enforcement encountered Cozmiuc on January 28, 2020,

               he was immediately cooperative and forthcoming. Cozmiuc

               volunteered that he knew why law enforcement was there, and that

               he was in possession of over 100 images and videos of child

               pornography. (Id. at p.102-03).

       Contrary to Defendant’s assertion that the “only information” in the affidavit “comes from

the uncorroborated and self-serving statements of Cozmiuc after his arrest for child pornography,”

(Motion, ECF 25, PageID 92; Reply, ECF 28, PageID 266), Cozmiuc’s statements were

corroborated and were all consistent with what law enforcement observed or knew, to wit:

               • When Cozmiuc was asked if he was aware of any child


                                                 10
Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 11 of 22 PAGEID #: 362




          pornography producers, he was forthcoming and advised he was

          communicating with a user he believed to be a female who was

          producing images of a four-year-old female. Cozmiuc was able to

          corroborate this by showing Corporal Baclit that individual’s

          username when he pulled up his Discord account – AkiHaru#5042.

          (Id.).

          • Cozmiuc statement that he met AkiHaru#5042 on Discord was

          consistent with Corporal Baclit’s knowledge that Discord was often

          used to discuss child sexual abuse and trade child pornography, and

          his personal experience investigating such crimes. Baclit wrote in

          the affidavit, “In October and November of 2019, your affiant

          received three CyberTip Reports from NCMEC . . . documenting the

          possession and transmission of child pornography through the social

          medial platform Discord. . . . Based on your affiant’s training and

          experience, your affiant knows that child pornography is often

          traded on this application. Your affiant has investigated several

          incidents where child pornography was traded on the Discord

          application.” (Id.).

          • That Cozmiuc was in ongoing communication with an individual

          who supplied him with images of a prepubescent four-year-old

          female was consistent with what was known of Cozmiuc’s

          preferences at that point – the NCMEC tip had been of child


                                          11
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 12 of 22 PAGEID #: 363




               pornography images also of a prepubescent minor female, roughly

               seven years in age. (Id. at 101).

               • Cozmiuc admitted that after communicating on Discord, he and

               AkiHaru#5042 agreed to move their conversation to another

               platform called Wickr. (Id. at PageID 103). This is consistent with

               Corporal Baclit’s knowledge and experience of how these platforms

               work and how child pornography collectors and creators behave.

               Corporal Baclit wrote that “Your affiant knows this platform is

               encrypted and serves as a means of communication in an anonymous

               setting. The communication is automatically deleted to conceal

               illegal activity.” (Id. at p.103).           He also detailed that

               communications regarding child pornography, and the images and

               videos themselves are “usually maintained in a secure place” and

               are “stored in a manner to avoid detection by law enforcement.”

               (Id.).

               • Cozmiuc had advised he possessed over 100 images of child

               pornography, and an initial search of Cozmiuc’s computer by

               Corporal Baclit confirmed this. (Affidavit, Doc. 25-1, p.102-03).

       All of Cozmiuc’s statements were consistent with either other evidence, or with law

enforcement’s knowledge of the behavior of child pornography consumers, the operation of

Discord, the operation of Wickr, or the use of those platforms for child exploitation crimes. The

evidence included in the affidavit, viewed in the totality of the circumstances, establishes that there


                                                   12
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 13 of 22 PAGEID #: 364




was at a minimum a “fair probability” that “contraband or evidence of a crime” would be found

on the AkiHaru#5042 Discord account. Davidson, 936 F.2d at 859, quoting Loggins, 777 F.2d at

338. This evidence certainly established the “kind of fair probability on which reasonable and

prudent people, not legal technicians, act.” Kaley, 571 U.S. at 338 (2014)(brackets omitted).

        Moreover, a face-to-face tip from an identified informant is entitled to greater weight than

that from an anonymous informant because officers have a first-hand opportunity to assess the

informant's credibility and demeanor, and such persons may be exposing themselves to

prosecution for lodging false complaints and/or being in the presence/possession of contraband.

United States v. Valentine, 232 F.3d 350, 354-55 (3d Cir. 2000) (and cases cited therein). Here,

the issuing magistrate was not relying on an out-of-the-blue accusation, the officers were

swimming in evidence of child pornography at Cozmiuc’s residence. Cozmiuc’s statements

regarding AkiHaru#5042 were self-incriminating. Looking at the whole, the statements are

reliable.

        Defendant also attacks the search warrant by insisting law enforcement should have

undertaken other investigatory tactics first, such as taking over Cozmiuc’s Discord account or

having Cozmiuc reach out to AkiHaru#5042 on Discord to attempt to illicit incriminating

statements. (Motion, Doc. 25, p.93). This rationale has been rejected: “The affidavit is [to be]

judged on the adequacy of what it does contain, not on what it lacks, or on what a critic might say

should have been added.” Allen, 211 F.3d at 975. The information contained in the affidavit gave

the issuing judge a “substantial basis” for finding probable cause, Davidson, 2019 WL 1220845,

at *3, and the issuing judge’s discretion in granting the warrant was not “arbitrarily exercised.”

Higgins, 557 F.3d at 389 (internal citations omitted). Defendant has not overcome the “great


                                                13
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 14 of 22 PAGEID #: 365




deference” a reviewing court “must give . . . to a magistrate’s determination of probable cause.”

Brown, 732 F.3d at 573.

B. Good-Faith Exception to the Exclusionary Rule.

       Even if the Court were to have found an insufficient basis for finding probable cause,

suppression would also be inappropriate here under the good-faith exception of Leon, 468 U.S.

897. The purpose of the good faith exception is “not to bar from admission evidence ‘seized in

reasonable, good-faith reliance on a search warrant that is subsequently held to be defective.’”

United States v. Hython, 443 F.3d 480, 484 (6th Cir. 2006), quoting Leon, at 905. The Leon good-

faith exception has four exceptions: (1) where the issuing magistrate was misled by information in

an affidavit that the affiant knew was false or would have known was false except for his reckless

disregard for the truth; (2) where the issuing magistrate wholly abandoned his judicial role and

failed to act in a neutral and detached fashion, serving merely as a rubber stamp for the police; (3)

where the affidavit was nothing more than a “bare bones” affidavit that did not provide the

magistrate with a substantial basis for determining the existence of probable cause, or where the

affidavit was so lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable; and (4) where the officer's reliance on the warrant was not in good faith or

objectively reasonable, such as where the warrant is facially deficient. Hython, 443 F.3d at 484.

       The first circumstance under which the Leon good faith exception would not apply is if the

issuing magistrate was misled by information that the affiant knew was false or would have known

was false save for his reckless disregard of the truth. This goes to the heart of Defendant’s request

for a Franks hearing and will be addressed below.

       The second circumstance in which the Leon good faith exception would not apply is if the


                                                 14
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 15 of 22 PAGEID #: 366




issuing magistrate failed to “perform his ‘neutral and detached’ function’” and instead served

“‘merely as a rubber stamp for the police’” Leon, 468 U.S. at 914 (internal citations omitted), or

who “acts instead as ‘an adjunct law enforcement officer[.]’” Id., quoting Lo–Ji Sales, Inc. v. New

York, 442 U.S. 319, 326–27 (1979). Defendant does not allege that this occurred. The standard

to find that an issuing magistrate wholly abandoned their judicial role is a high one and there is no

evidence that such flagrant behavior occurred in the instant case.

        The third circumstance under which the Leon good faith exception will not apply is if the

affidavit “was nothing more than a ‘bare bones’ affidavit that did not provide the magistrate with

a substantial basis for determining the existence of probable cause, or where the affidavit was so

lacking in indicia of probable cause as to render official belief in its existence entirely

unreasonable[.]” Hython, 443 F.3d at 484. Defendant argues this is the case here. (Motion, Doc.

25, at 94).

        However, the standard of proof required for an officer’s reliance on a warrant to be

objectively reasonable is low one. “The conclusion that the officers’ reliance on the warrant was

objectively reasonable requires a ‘less demanding showing than the “substantial basis” threshold

required to prove the existence of probable cause.’” United States v. Soto, 794 F.3d 635, 646 (6th

Cir. 2015)(internal citations omitted). Instead, the label of a “bare bones” affidavit “is reserved

for an affidavit that merely states suspicions, or conclusions, without providing some underlying

factual circumstances regarding veracity, reliability, and basis of knowledge.” United States v.

Acosta-Barrera, 819 F. App'x 366, 371 (6th Cir. 2020)(internal citations omitted).

               For an officer’s reliance on a warrant to have been objectively
               reasonable, the affidavit need only “contain ‘a minimally sufficient
               nexus between the illegal activity and the place to be searched.’”
               Because this [standard is less than] than probable cause, the affidavit

                                                 15
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 16 of 22 PAGEID #: 367




               “need not establish a ‘substantial basis,’ only ‘some connection,
               regardless of how remote it may have been—some modicum of
               evidence, however slight—between the criminal activity at issue
               and the place to be searched.’”

Id. at 371-72(internal citations omitted).

       The instant warrant affidavit was hardly “so skimpy, so conclusory, that anyone looking at

the warrant would necessarily have known it failed to demonstrate probable cause.” United States

v. Asgari, 918 F.3d 509, 513 (6th Cir. 2019). Instead, the affidavit contained sufficient facts to

meet the higher standard of showing that the issuing judge had a “substantial basis” for finding

probable cause, Davidson, 2019 WL 1220845, at *3. Accordingly, this exception does not

preclude the Leon good faith exception from applying in this case.

       The fourth circumstance under which the Leon good faith exception will not apply is where

the warrant is facially deficient or otherwise plainly invalid, rendering the officer’s reliance on

such a warrant to have been in bad faith or not objectively reasonable. Hython, 443 F.3d at 484.

Such a circumstance will apply where the warrant was facially deficient, for example if it failed to

identify the place to be searched or the things to be seized. Groh v. Ramirez, 540 U.S. 551, 557

(2004). See also United States v. Lazar, 604 F.3d 230, 237 (6th Cir. 2010).

       Defendant does not allege that this occurred. The warrant did particularize the place to be

searched and things to be seized on the cover page of the warrant and in the body of the affidavit.

(Affidavit, Doc. 25-1, p.100, 103).          Because the warrant was not facially deficient, this

circumstance does not preclude the application of the Leon good faith exception. Because none

of the above four circumstances apply, the Leon good faith exception applies in this case even if

the affidavit had lacked probable cause.

C. Evidentiary Hearing.

                                                   16
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 17 of 22 PAGEID #: 368




        Defendant seeks an evidentiary hearing. As the Sixth Circuit has repeatedly held, “[a]n

evidentiary hearing is required only if [a] motion [to suppress] is sufficiently definite, specific,

detailed, and non-conjectural to enable the court to conclude that contested issues of fact going to

the validity of the search are in question.” United States v. Abboud, 438 F.3d 554, 577 (6th Cir.

2009) (internal quotation marks omitted); see also United States v. Ickes, 922 F.3d 708, 710 (6th

Cir. 2019) (“[A] defendant is not entitled to an evidentiary hearing if his argument is ‘entirely legal

in nature.’”). A suppression motion such as Defendant’s, premised only on the argument that “[a]

search warrant was not supported by probable cause” raises only “questions of law.” United States

v. Knowledge, 418 F. App’x 405, 408 (6th Cir. 2011); see also United States v. Lawson, 476 F.

App'x 644, 649 (6th Cir. 2012)(defendant’s “challenge[] [of] Leon’s applicability to the case is

also a pure legal question.”). Thus, Defendant is not entitled to an evidentiary hearing on his

Motion.

III. Franks Hearing

        The second half of Defendant’s Motion is a request for a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978). Defendant bears the burden to demonstrate he is entitled to such

a hearing, and Defendant has failed to carry that burden.

A. Legal Standard

        To establish he is entitled to a Franks hearing, Defendant must make “a substantial

preliminary showing that a false statement knowingly and intentionally, or with reckless disregard

for the truth, was included by the affiant in the warrant affidavit, and if the allegedly false statement

is necessary to the finding of probable cause . . . .” Franks at 155-56. The burden is on the

Defendant. “A defendant who challenges the veracity of statements made in an affidavit that


                                                   17
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 18 of 22 PAGEID #: 369




formed the basis for a warrant has a heavy burden.” United States v. Bennett, 905 F.2d 931, 934

(6th Cir. 1990). The United States Supreme Court in Franks stressed that “[t]here is, of course, a

presumption of validity with respect to the affidavit supporting the search warrant.” Id. at 171.

       To mandate an evidentiary hearing, Defendant’s showing “must be more than conclusory

and must be supported by more than a mere desire to cross-examine.” Id. “Allegations of

negligence or innocent mistake are insufficient.” Id. Rather, “[t]here must be allegations of

deliberate falsehood or of reckless disregard for the truth, and those allegations must be

accompanied by an offer of proof. . . Affidavits or sworn or otherwise reliable statements of

witnesses should be furnished, or their absence satisfactorily explained.” Id.

       A Franks hearing is not an opportunity for Defendant to go on a fishing expedition for the

evidence necessary to make such a showing, nor to investigate for discovery. United States v.

Schumacher, 611 F. App'x 337, 341 (6th Cir. 2015)(“ “[The defendant] appears to have confused

the purpose of a Franks hearing, which is to permit the court to determine whether law enforcement

agents made deliberate falsehoods to secure a search warrant, not to provide discovery for the

defendant.”). A defendant must make a substantial preliminary showing as a threshold matter to

trigger a Franks hearing. However, this substantial preliminary showing of a knowing and

deliberate falsehood or reckless disregard for the truth is only the first prong Defendant must

satisfy to mandate a Franks hearing.

       Even if Defendant can make such a showing, he must then demonstrate that if the

challenged information was removed, the affidavit would no longer contain probable cause. If a

defendant fails to show the removal of the challenged information would be fatal to the warrant,

no hearing is required. “Finally, if these requirements are met, and if, when material that is the


                                                18
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 19 of 22 PAGEID #: 370




subject of the alleged falsity or reckless disregard is set to one side, there remains sufficient content

in the warrant affidavit to support a finding of probable cause, no hearing is required.” Franks,

438 U.S. at 171-72. See also Bennett, 905 F.2d at 934.

B.      Analysis

        Defendant requests a Franks hearing based on the following statement in the affidavit:

“[t]his is an addendum to the already granted search warrant; which your affiant has attached as

an item of reference for the court’s review.” (Doc. 25-1, p.101). Defendant argues that this was

a false statement designed to mislead the issuing magistrate.

        The challenged language is a reference to the fact that there were several search warrants

already issued in this case. The rest of the challenged affidavit details how the investigation led

to Cozmiuc, and then to Defendant.          The affiant describes how, during the course of the

investigation into Cozmiuc, search warrants were issued for (1) Cozmiuc’s Yahoo email account

(which was linked to the Discord account that uploaded the child pornography which was the

subject of the NCMEC report), (2) Cozmiuc’s IP address (the IP address used to upload that child

pornography), and later (3) for Cozmiuc’s residence (which was associated with the

aforementioned IP address). (Affidavit, Doc. 25-1, p.102).

        There is no evidence of an intention to mislead the issuing magistrate. The affiant

discussed all three of the prior search warrants in context to explain the history of the investigation.

The affidavit made plain that these three prior search warrants related to Cozmiuc, not Defendant;

they did not provide further evidence against Defendant, instead they merely explained how the

investigation had arrived at its present point.

        Neither is there evidence that this statement about a previously issued search warrant could


                                                   19
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 20 of 22 PAGEID #: 371




have somehow misled the issuing magistrate. Despite the language stating that an addendum is

attached, it would have been obvious to the magistrate that there were no such pages attached to

the four-page search warrant and affidavit. Defendant asserts that such a statement may have

been “an intentional tactic” on the part of the affiant “to ensure a more cursory ‘rubber stamp’ by

a state magistrate judge[.]” (Id.).

        While this statement implies significant deceit on the part of the affiant, it underestimates

the issuing judge, and assumes the judge did not even read the document presented to them. These

theories are unsupported by evidence, and run up against the substantial facts laid out in the

affidavit that support the magistrate’s probable cause determination.

        An affiant’s awkward phrasing is not the same as “a substantial preliminary showing that

a false statement knowingly and intentionally, or with reckless disregard for the truth, was included

by the affiant in the warrant affidavit. . . .” Franks at 155-56. The affiant’s language about an

addendum being attached to the warrant, even if intentionally inserted is insufficient to trigger a

hearing, because without it, the warrant application still supports a finding of probable cause. Id.

See also United States v. Green, 572 F. App'x 438, 443 (6th Cir. 2014).

        Defendant has failed to overcome the “presumption of validity” granted to search warrants.

Id. at 171. He has neither made “allegations of deliberate falsehood or of reckless disregard for

the truth,” nor offered any proof to substantiate any such allegations. Instead, Defendant’s

arguments regarding the statement at issue are conclusory and rebutted by examining the face of

the warrant itself. Id. Defendant has thus failed to meet his burden to show he is entitled to a Franks

hearing.

        Even if Defendant is able to make a substantial preliminary showing that the affiant


                                                  20
  Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 21 of 22 PAGEID #: 372




deliberately included information that he knew was false or that he was reckless with regard to the

truth of the information, Defendant still is not automatically entitled to a Franks hearing. Instead,

Defendant must also establish that the challenged information was material, and that excising the

challenged material would deprive the affidavit of probable cause. Bennett, 905 F.2d at 934 (6th

Cir. 1990)(“If probable cause exists absent the challenged statements, a defendant is entitled to no

more[.]”); Mastromatteo, 538 F.3d at 546. See also United States v. Green, 572 F. App'x 438, 441–

42 (6th Cir. 2014). This the Defendant does not do. Removing the challenged language removes

none of the information that supplied the issuing magistrate with probable cause. The affidavit

contained more than sufficient information to establish that there was a “‘fair probability,’ given

the totality of the circumstances, that contraband or evidence of a crime” would be found in the

requested subscriber information and content of Defendant’s Discord account. Davidson, 936 F.2d

at 859, quoting Loggins, 777 F.2d at 338. The affidavit at issue here is self-contained. The

removal of the challenged language—and the absence of an attached addendum—does not change

its strength or alter the probable cause analysis.

       Because Defendant cannot establish that excising the challenged language would deprive

the affidavit of probable cause, he cannot show he is entitled to a Franks hearing and his request

will be denied.

IV.    CONCLUSION

       Because the affidavit supporting the application for the search warrant contained sufficient

support for a finding of probable cause even when omitting language Defendant asserts was false,

Defendant’s Motion to Suppress Evidence; Franks Evidentiary hearing ECF 25 is DENIED.




                                                     21
Case: 3:20-cr-00094-TMR Doc #: 30 Filed: 02/21/21 Page: 22 of 22 PAGEID #: 373




    DONE and ORDERED this Sunday, February 21, 2021.




                                                            s/Thomas M. Rose
                                                   ________________________________
                                                            THOMAS M. ROSE
                                                   UNITED STATES DISTRICT JUDGE




                                     22
